IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,971-02


EX PARTE CLEOPHAS SIMEINA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1046747 IN THE 263RD DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilt to aggravated robbery
in exchange for deferred adjudication community supervision.  His guilt was later adjudicated, and
he was sentenced to fifteen years' imprisonment. 
	Applicant filed his first application for writ of habeas corpus in the district court on April 28,
2011.  In October of 2012, Applicant filed an amended application in the district court.  On, February
13, 2013,  the trial court made findings of fact and conclusions of law addressing the grounds raised
in the first application, but not the amended application.  The trial court recommended that relief be
denied.
	The trial court's findings did not fully address all fact issues necessary to the resolution of
the claims that Applicant raised in his first and amended applications.  Nonetheless, this Court has
undertaken an independent review of all the evidence in the record.  Therefore, based on the trial
court's findings of fact and conclusions of law as well as this Court's independent review of the
entire record, we deny relief.
 
Filed: April 17, 2013
Do not publish